Citation Nr: 0025916	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  96-27 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 10 
percent disability rating for right ear hearing loss and 
denied reopening a claim for entitlement to service 
connection for left ear hearing loss.  

In December 1997 the Board remanded the case to the RO with 
instructions to determine if service connection for left ear 
hearing loss had been granted in a February 1946 rating 
decision.  

In an April 2000 rating decision the RO, citing Bruce v. 
West, 11 Vet. App. 405 (1998), conceded that the February 
1946 rating decision had granted service connection for left 
ear hearing loss.  The RO assigned a 10 percent disability 
rating effective from December 26, 1972, a 20 percent 
disability rating effective from June 25, 1998, and a 40 
percent disability rating effective from December 9, 1999.  A 
supplemental statement of the case was issued which, in 
essence, denied entitlement to a rating in excess of 40 
percent for bilateral hearing loss.

The Board notes that the RO's April 2000 action, in essence, 
corrected an error in the November 1995 rating decision as to 
whether or not the veteran had a service-connected left ear 
hearing loss.  Therefore, the determination is not an initial 
award of service connection which would warrant consideration 
of "staged" disability ratings.  But see Fenderson v. West, 
12 Vet. App. 119 (1999).  The Board also notes the veteran 
did not submit a notice of disagreement as to the effective 
dates assigned in the April 2000 rating decision.  Therefore, 
the issue listed on the title page of this decision is the 
only issue presently before the Board on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  VA audiometric evaluations result in literal 
designations, under the criteria prior to June 10, 1999, of 
Level XI hearing acuity in the right ear and Level V hearing 
acuity in the left ear.  

3.  VA audiometric evaluations result in literal 
designations, under the criteria after June 10, 1999, of 
Level XI hearing acuity in the right ear and Level V hearing 
acuity in the left ear.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.85, 4.87, Tables 
VI, VII (effective before and after June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that an August 1942 induction 
examination found bilateral hearing acuity of 20/20 upon 
whispered voice testing.  The veteran's January 1946 
separation examination noted a 2-year history of bilateral 
hearing loss impairment.  No abnormalities were indicated on 
examination.  Whispered voice testing revealed hearing acuity 
of 12/15, right, and 15/15, left.  

VA authorized audiological evaluation in January 1973 
revealed, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
90
80
---
65
LEFT
40
35
25
---
25

Speech audiometry revealed speech recognition ability of 96 
percent on the right and 98 percent on the left.  The average 
puretone thresholds were 64 decibels in the right ear and 18 
decibels in the left ear.  

VA authorized audiological evaluation in November 1979 
revealed, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
100
75
---
70
LEFT
40
35
25
---
25

Speech audiometry revealed speech recognition ability of 84 
percent on the right and 96 percent on the left.

VA authorized audiological evaluation in March 1984 revealed, 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
100
80
---
70
LEFT
40
40
25
---
15

The average puretone thresholds were 88 decibels in the right 
ear and 24 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 8 percent on the right 
and 100 percent on the left.

VA authorized audiological evaluation in October 1995 
revealed, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
110
110
105
110
105
LEFT
55
60
50
50
40

Speech audiometry revealed speech recognition ability of 0 
percent on the right and 90 percent on the left.  

A December 1995 private medical statement noted the veteran 
had no hearing ability in the right ear and a 50 percent 
hearing loss in the left ear.  It was also noted that the 
veteran had a 100 percent discrimination score to the left 
ear.  

A March 1996 private audiology evaluation noted air and bone 
conduction thresholds were consistent with a severe 
sensorineural hearing loss in the left ear and a profound 
sensorineural hearing loss in the right ear.  A speech 
discrimination score of 88 was reported for the left ear and 
the examiner noted speech information for the right ear could 
not be obtained due to the severity of the veteran's hearing 
loss in that ear.

VA authorized audiological evaluation in June 1998 revealed, 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
110
110
105
105
105
LEFT
60
55
45
40
50

Average puretone thresholds were 106 decibels in the right 
ear and 47 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 0 percent on the right 
and 82 percent on the left.  

VA authorized audiological evaluation in December 1999 
revealed, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
100
95
90
LEFT
65
65
65
60
60

Average puretone thresholds were 98 decibels in the right ear 
and 63 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 0 percent on the right and 72 
percent on the left.  It was noted that the veteran required 
the assistance of his spouse during the examination because 
of his Alzheimer's disease but that testing response 
reliability was fair.

Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  In general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased evaluation.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed and that 
no further assistance is required in order to satisfy the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1999).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1999).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

VA laws applicable to hearing disorders were revised during 
the course of this appeal.  These changes became effective 
June 10, 1999.  64 Fed. Reg. 25202.  The Court has held that 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective before 
June 10, 1999).  

In this case, VA audiometric evaluations in December 1999 
revealed literal designations of Level XI hearing acuity in 
the right ear and Level V hearing acuity in the left ear.  
See 38 C.F.R. § 4.87, Table VI (effective before 
June 10, 1999).  The Board notes that the October 1995 and 
June 1998 VA examinations revealed literal designations of 
Level XI hearing acuity in the right ear and Level II and 
Level III hearing acuity, respectively, in the left ear.  
Therefore, the Board finds entitlement to a rating in excess 
of 40 percent under the previous rating criteria is not 
warranted.

The revised Ratings Schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, established by a 
state-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (effective after June 10, 1999).  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  Id.  

Under the revised version of the Ratings Schedule, VA 
audiometric evaluation in December 1999 revealed literal 
designations of Level XI hearing acuity in the right ear and 
Level V hearing acuity in the left ear.  See 38 C.F.R. 
§ 4.85, Table VII.  No competent evidence demonstrating a 
more severe bilateral hearing loss has been submitted.  
Therefore, the Board finds entitlement to a rating in excess 
of 40 percent under the revised rating criteria is not 
warranted.

The only evidence of a more severe loss of hearing acuity is 
the veteran's own opinion.  While he is competent to testify 
as to symptoms he experiences, he is not competent to provide 
a medical opinion because this requires specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.  The preponderance of the evidence is 
against the claim for a rating in excess of 40 percent for 
bilateral hearing loss.


ORDER

The claim for entitlement to an increased rating for 
bilateral hearing loss is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


